In a juvenile proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Ambrosio, J.), dated May 6, 1986, which, upon a fact-finding order dated March 19, 1986, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the first degree, placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated March 19, 1986.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing demonstrates that immediately after conversing with the appellant, an unapprehended youth put a knife to the throat of the victim, and engaged in a scuffle with and took property from him. Throughout the incident, the appellant stood adjacent to the unapprehended youth and the victim while looking up and down the street. After the forcible taking of the victim’s property, the appellant and the unapprehended youth fled the scene together. These facts were sufficient to sustain the finding that the appellant participated in an act which, if committed by an adult, would have constituted the crime of robbery in the first degree (see, Matter of Wade F., 49 NY2d 730). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.